

113 S1863 IS: To establish in the Department of Veterans Affairs a continuing medical education program for licensed medical professionals to increase knowledge and recognition of medical conditions common to veterans and family members of veterans, and for other purposes.
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1863IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo establish in the Department of Veterans Affairs a
		  continuing medical education program for licensed medical professionals to
		  increase knowledge and recognition of medical conditions common to veterans and
		  family members of veterans, and for other purposes.1.Department of Veterans
			 Affairs continuing medical professional ed­u­ca­tion program(a)Establishment
			 of continuing medical education program(1)In
			 generalThe Secretary of Veterans Affairs shall establish a
			 continuing medical education program for medical professionals with the goal
			 of—(A)increasing
			 knowledge and recognition of medical conditions common to veterans and family
			 members of veterans; and(B)improving
			 outreach to veterans and family members of veterans.(2)Education
			 providedThe program shall include education on the
			 following:(A)Dealing with
			 patients who are veterans or family members of veterans.(B)Identifying
			 and treating common mental and physical conditions of veterans and family members
			 of veterans.(C)Programs and
			 benefits available to veterans and family members of veterans through the
			 following organizations:(i)The
			 Department of Veterans Affairs.(ii)The Department
			 of Labor.(iii)Such other
			 Federal agencies and non-Federal organizations as the Secretary considers
			 appropriate.(D)The health care
			 system of the Department of Veterans Affairs.(E)Such other matters as the Secretary considers appropriate.(b)Duration of
			 programThe program shall be carried out during the five-year
			 period beginning on the date of the enactment of this Act.(c)Administration
			 of program(1)In
			 generalThe Secretary shall carry out the program on an Internet
			 website of the Department of Veterans Affairs.(2)Curriculum and
			 credit providedThe Secretary shall determine the curriculum of
			 the program and the number of hours of credit to provide to participating
			 medical professionals for continuing medical education.(3)AccreditationThe
			 Secretary shall ensure that the program is accredited in as many States as
			 practicable.(4)Consistency
			 with existing rulesThe Secretary shall ensure that the program
			 is consistent with the rules and regulations of the following:(A)The medical
			 licensing agency of each State in which the program is accredited.(B)Such medical
			 credentialing organizations as the Secretary considers appropriate.(5)User
			 costThe Secretary shall carry out the program at no cost to
			 participating medical professionals.(d)Medical
			 professional definedIn this section, the term medical
			 professional means any of the following individuals who are licensed by an appropriate
			 medical authority in the United States and in good standing:(1)A doctor.(2)A nurse.(3)A physician
			 assistant.(4)A
			 psychologist.(5)A
			 psychiatrist.(6)Such other
			 individuals as the Secretary considers appropriate.